19-10747-shl     Doc 136      Filed 07/18/19     Entered 07/18/19 14:46:12           Main Document
                                               Pg 1 of 21


FOLEY HOAG LLP
1301 Avenue of the Americas
New York, NY 10019
Telephone: (646) 927-5500
Facsimile: (646) 927-5599
William F. Gray, Jr.
Alison D. Bauer

Proposed Attorneys for Debtor
and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      : Chapter 11
                                                           :
JEFFREY LEW LIDDLE,                                        : Case No. 19-10747 (SHL)
                                                           :
                           Debtor                          : Related to ECF Nos. 90, 91
---------------------------------------------------------- x

SUPPLEMENT IN FURTHER SUPPORT OF APPLICATION OF DEBTOR PURSUANT
  TO 11 U.S.C. § 327(a), FED. R. BANKR. P. 2014(a) AND 2016, AND LOCAL RULES
  2014-1 AND 2016-1 FOR AUTHORITY TO RETAIN AND EMPLOY FOLEY HOAG
   LLP AS ATTORNEYS FOR THE DEBTOR NUNC PRO TUNC TO APRIL 27, 2019

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        On May 31, 2019, Jeffrey Lew Liddle, as debtor and debtor in possession in the above-

captioned chapter 11 case (the “Debtor”), filed upon notice and presentment an application (the

“Application”) pursuant to section 327(a) of title 11 of the United States Code (the “Bankruptcy

Code”), Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), and Rules 2014-1 and 2016-1 of the Local Bankruptcy Rules for the Southern District

of New York (the “Local Rules”), requesting authority to retain and employ Foley Hoag LLP

(“Foley Hoag” or the “Firm”) as attorneys for the Debtor, nunc pro tunc to April 27, 2019 [ECF

No. 91]. Upon consultation with the United States Trustee it was determined that this

supplement to the Application (the “Supplement”) was necessary to address certain issues not
19-10747-shl         Doc 136   Filed 07/18/19     Entered 07/18/19 14:46:12        Main Document
                                                Pg 2 of 21


fully addressed in the Application. Debtor hereby supplements the Application and respectfully

represents as follows:

        1.       The requested date of retention, April 27, 2019, is after the petition date of March

11, 2019.

        2.       Foley Hoag will be paid through a retainer, which is currently in the Debtor-in-

Possession account and has not been transferred to Foley Hoag. Any fees and disbursements of

Foley Hoag approved by the Court will be first applied against the retainer until the retainer is

satisfied in full.

        3.       This Court has already approved the payment and use of the post-petition retainer

in this matter through the April 15, 2019 Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362

and 363 (I) Authorizing the Debtors to Use Cash Collateral, (II) Granting Adequate Protection to

the Secured Parties, (III) Scheduling a Final Hearing and (IV) Granting Related Relief (the

“Interim Cash Collateral Order”). The Interim Cash Collateral Order was made pursuant to a

motion by the Debtor that was heard at a hearing on April 11, 2019. The Budget approved pursuant

to the Interim Cash Collateral Order provided for a retainer in the amount of $250,000 to be used

to pay for legal services rendered to the Debtor.

        4.       Post-petition payment of the retainer is appropriate pursuant to the four factors set

forth in In re Knudsen Corp., 84 B.R. 668 (B.A.P. 9th Cir. 1988).

        5.       Under Knudsen, the post-petition transfer of a retainer payment to a professional is

appropriate when a court finds:

             1. The case is an unusually large one in which an exceptionally large amount of fees
                accrue each month.

             2. The court is convinced that waiting an extended period for payment would place an
                undue hardship on counsel;



                                                    2
19-10747-shl     Doc 136     Filed 07/18/19     Entered 07/18/19 14:46:12         Main Document
                                              Pg 3 of 21


            3. The court is satisfied that counsel can respond to any reassessment in one or more
               of the ways listed above [e.g., setting retainer payments at a percentage of the total
               amount billed, posting of bond, holding payments in trust account until fee
               allowance, or relying on counsel’s financial position as sufficient to make any
               reassessment]; and

            4. The fee retainer procedure is, itself, the subject of a noticed hearing prior to any
               payment thereunder.

       Knudsen, 84 B.R. at 672-73.

       6.      This is a large individual chapter 11 case, involving a Debtor in which an

exceptionally large amount of fees accrue each month due to the litigious nature of his creditors.

The Debtor commenced the chapter 11 case pro se and was only able to retain legal counsel

postpetition. There have been numerous contested cash collateral issues giving rise to an unusually

large amount of briefing and generating a significant amount of fees.

       7.      Because of the significant amount of time Foley Hoag has devoted to the case thus

far, it would be an undue hardship to wait an extended period for payment. Counsel has already

waited until adjudication over the Sale Proceeds which were the subject of the Cash Collateral set

forth in the Interim Cash Collateral Order (as such terms are defined therein).

       8.      Foley Hoag will be able to respond to any reassessment in one or more of the

methods described in Knudsen. Specifically, as a global law firm with offices in Boston,

Washington, D.C., and Paris, France, in addition to New York, Foley Hoag has the financial

stability to repay any reassessment as needed. Further, there will be an opportunity for review of

detailed fee requests by the Court.

       9.      In support of the Application, as supplemented by this Supplement, the Debtor

relies upon, incorporates by reference and submits a supplemental declaration of William F. Gray,

Jr., a partner at Foley Hoag LLP, which is attached hereto as Exhibit A (the “Supplemental Gray




                                                  3
19-10747-shl   Doc 136   Filed 07/18/19     Entered 07/18/19 14:46:12   Main Document
                                          Pg 4 of 21
19-10747-shl   Doc 136   Filed 07/18/19     Entered 07/18/19 14:46:12   Main Document
                                          Pg 5 of 21


                                      Exhibit A

                           Supplemental Gray Declaration
19-10747-shl     Doc 136     Filed 07/18/19     Entered 07/18/19 14:46:12          Main Document
                                              Pg 6 of 21




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      : Chapter 11
                                                           :
JEFFREY LEW LIDDLE,                                        : Case No. 19-10747 (SHL)
                                                           :
                                    Debtor                 :
---------------------------------------------------------- x


      SUPPLEMENTAL DECLARATION AND DISCLOSURE STATEMENT OF
      WILLIAM F. GRAY, JR. ON BEHALF OF FOLEY HOAG LLP PURSUANT
     TO 11 U.S.C. §§ 327, 329, AND 504 AND FED. R. BANKR. P. 2014(a) AND 2016

       William F. Gray, Jr. makes this declaration under 28 U.S.C. § 1746:

       1.      I am a partner at the firm of Foley Hoag LLP (“Foley Hoag” or the “Firm”), an

international law firm with an office at 1301 Avenue of the Americas, New York, New York,

10019 and offices in Boston, Massachusetts; Washington, D.C.; and Paris, France.

       2.      I am an attorney licensed to practice law in the State of New York and am admitted

to practice before this Court.

       3.      I submit this Supplemental Declaration in connection with the Application

submitted on May 31, 2019 (the “Application”), of Jeffrey L. Liddle, as debtor and debtor in

possession in the above-captioned chapter 11 case (the “Debtor”), for authority to employ and

retain Foley Hoag as his attorneys in the above-captioned chapter 11 case, nunc pro tunc, to April

27, 2019, at the adjusted hourly rates set forth herein in effect from time to time and in accordance

with its normal reimbursement policies, in compliance with sections 329 and 504 of title 11 of the

United States Code (the “Bankruptcy Code”), and to provide the disclosure required under Rules

2014(a) and 2016(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), as

supplemented by the supplement filed today (the “Supplement”). Unless otherwise stated in this
19-10747-shl     Doc 136      Filed 07/18/19     Entered 07/18/19 14:46:12         Main Document
                                               Pg 7 of 21


Declaration, I have personal knowledge of the facts set forth herein. To the extent any information

disclosed herein requires amendment or modification upon Foley Hoag’s completion of further

review, or as additional party in interest information becomes available to it, a supplemental

declaration will be submitted to the Court reflecting such amended or modified information.

       4.      Neither I, Foley Hoag, nor any partner at, counsel to, or associate of the Firm

represents any entity other than the Debtor in connection with this chapter 11 case. In addition, to

the best of my knowledge, after due inquiry, neither I, Foley Hoag, nor any member of, counsel

to, or associate of the Firm holds or represents an interest adverse to the Debtor or his estate. Foley

Hoag is a disinterested person.

                                  Foley Hoag Disclosure Procedures

       5.      Foley Hoag has a large and diversified legal practice that encompasses the

representation of many financial institutions and commercial corporations. Foley Hoag has, in the

past, represented, currently represents, and may in the future represent, entities that are claimants

or interest holders of the Debtor in matters unrelated to this chapter 11 case. Some of those entities

are, or may consider themselves to be, creditors or parties in interest in this chapter 11 case or

otherwise have interests in this case.

       6.      Foley Hoag’s Conflicts and Records Department was provided a list (the “Conflicts

Check List”) of (i) entities affiliated with or related to the Debtor, (ii) creditors of the Debtor

identified in the creditor matrix filed with the Debtor’s petition, and (ii) certain other parties in

interest in this chapter 11 case. Foley Hoag’s Conflicts and Records Department ran a

computerized check of each of these persons or entities against Foley Hoag’s client database (the

“Client Database”) to determine which persons or entities, if any, Foley Hoag currently represents

(“Current Clients”) that hold an interest adverse to the interest of the Debtor with respect to the

matter Foley Hoag is to be retained and employed. The Conflicts Check List is attached hereto as
                                                  2
19-10747-shl     Doc 136      Filed 07/18/19     Entered 07/18/19 14:46:12          Main Document
                                               Pg 8 of 21


Schedule 1. Any matches to names in the Client Database generated by the comparison were

compiled (the “Client Match List”). The firm also requires that a confidential firm-wide e-mail be

circulated for these prospective matters to determine if there are any party conflicts, issue conflicts,

or lawyer conflicts. It is further required that these conflict e-mails be read in a timely fashion and

thoroughly when they are circulated. The firm also distributes a weekly case listing of all clients

and matters opened during the week so that all in the firm can comment on or object to any new

matter or client. To the extent Foley Hoag discovers additional information that it determines

should be disclosed, Foley Hoag will file a supplemental disclosure with the Court promptly.

                        Foley Hoag’s Connections with Parties in Interest
                        in Matters Unrelated to These Chapter 11 Cases

        7.      Either I, or an attorney working under my supervision, reviewed the connections

between Foley Hoag and the clients identified on the Client Match list, if any, and the connections

between those entities and the Debtor. After such review, either I, or an attorney working under

my supervision, determined, in each case, that Foley Hoag does not hold or represent an interest

that is adverse to the Debtor’s estates and that Foley Hoag is a “disinterested person” as such term

is defined in section 101(14) of the Bankruptcy Code, as modified by section 1007(b) of the

Bankruptcy Code, for the reasons discussed below.

        8.      Foley Hoag previously represented, currently represents, and may represent in the

future the entities described below (or their affiliates), in matters unrelated to the Debtor. These

disclosures, attached hereto as Schedule 1, are the product of implementing the procedures

described above. The attached Schedule 1 distinguishes between matters that remain open and

matters that have been closed. For matters that have been closed, the year in which the matter was

closed is indicated in parentheses. In all cases, the matters are unrelated to the Debtor. Foley




                                                   3
19-10747-shl     Doc 136      Filed 07/18/19     Entered 07/18/19 14:46:12         Main Document
                                               Pg 9 of 21


Hoag will not represent any entities list on Schedule 1 in matters directly related to the Debtor or

this chapter 11 case.

       9.      In addition to the foregoing, through diligent inquiry, I have ascertained no

connection, as such term is used in section 101(14)(C) of the Bankruptcy Code, as modified by

section 1107(b), and Bankruptcy Rule 2014(a), between Foley Hoag and (i) the U.S. Trustee or

any person employed by the U.S. Trustee, (ii) the proposed accountant, EisnerAmper, to be

retained in the chapter 11 case, or (iii) any claimants, or other parties in interest in the chapter 11

case, except as set forth herein. As part of its practice, Foley Hoag appears in cases, proceedings,

and transactions involving many different attorneys, accountants, financial consultants, and

investment bankers, some of whom now, or may in the future, represent claimants and other parties

in interest in these cases. Foley Hoag has not represented, and will not represent, any of such

parties in relation to the Debtor or his chapter 11 case. Foley Hoag does not have any relationship

with any such attorneys, accountants, financial consultants, or investment bankers that would be

adverse to the Debtor or his estate.

       10.     Despite the efforts described herein to identify and disclose Foley Hoag’s

connections with the parties in interest in the chapter 11 case, because the Debtor has numerous

relationships, Foley Hoag is unable to state with certainty that every client relationship or other

connection has been disclosed. If any new material, relevant facts, or relationships are discovered

or arise, Foley Hoag will promptly file a supplemental disclosure with the Court.

                                    Foley Hoag is Disinterested

       11.     Based on the foregoing, insofar as I have been able to ascertain after diligent

inquiry, I believe Foley Hoag does not hold or represent an interest adverse to the Debtor’s estates,

and Foley Hoag is “disinterested” as such term is defined in section 101(14) of the Bankruptcy

Code, as modified by section 1107(b) of the Bankruptcy Code.
                                                  4
19-10747-shl    Doc 136      Filed 07/18/19 Entered 07/18/19 14:46:12            Main Document
                                           Pg 10 of 21


                      Foley Hoag’s Retainer, Rates, and Billing Practices

       12.     Foley Hoag is not a creditor of the Debtor. During the ninety (90) day period prior

to the Petition Date, Foley Hoag received no payment for services performed or expenses incurred,

nor to be performed and incurred, including in preparation for the commencement of this chapter

11 case. As of the Petition Date, Foley Hoag held no advance payment retainer.

       13.     Subject to the last sentence of this paragraph, Foley Hoag intends to charge the

Debtor for services rendered in this chapter 11 case at Foley Hoag’s normal hourly rates in effect

at the time the services are rendered. Foley Hoag’s current customary hourly rates, subject to

change from time to time, are $625 to $1,195 for partners, $635 to $775 for counsel, $440 to $775

for associates, and $250 to $355 for paraprofessionals. Based on the fact that this is an individual

chapter 11 case, Foley Hoag has agreed to reduce its fees for services rendered by 10 percent, so

the rates for this Debtor are as follows: $562.50 to $1,075.50 for partners, $571.50 to $697.50 for

counsel, $396 to $697.50 for associates, and $225 to $319.50 for paraprofessionals.

       14.     Foley Hoag also intends to seek reimbursement for expenses incurred in connection

with its representation of the Debtor in accordance with Foley Hoag’s normal reimbursement

policies, subject to any modifications to such policies that Foley Hoag may be required to make to

comply with the U.S. Trustee Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed under 11 U.S.C. § 330, effective January 30, 1996, General

Order M-412 (Order Establishing Procedures for Monthly Compensation and Reimbursement of

Expenses of Professionals, dated December 21, 2010 (Gonzalez, C.J.)), and Administrative Order

M-447 (Amended Guidelines for Fees and Disbursements for Professionals in Southern District

of New York Bankruptcy Cases, dated January 29, 2013 (Morris, C.J.)) (collectively, the “Fee

Guidelines”), sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, and any further order of the Court. Foley Hoag’s disbursement policies pass through all out-
                                                 5
19-10747-shl    Doc 136      Filed 07/18/19 Entered 07/18/19 14:46:12            Main Document
                                           Pg 11 of 21


of-pocket expenses at actual cost or an estimated actual cost when the actual cost is difficult to

determine. Reimbursable expenses (whether the service is performed by Foley Hoag in-house or

through a third-party vendor) include, but are not limited to, duplication expenses, computerized

research, facsimiles, toll calls, overtime, overtime meals, deliveries, court costs, cost of food at

meetings, transcript fees, travel, and clerk fees. For clarity, the 10% reduction in fees for legal

services described in the preceding paragraph will not apply to expenses for which Foley Hoag

seeks reimbursement.

       15.     No promises have been received by Foley Hoag, or any partner, counsel, or

associate of Foley Hoag, as to payment or compensation in connection with the chapter 11 case

other than in accordance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, and the Fee Guidelines. Furthermore, Foley Hoag has no agreement with any other

entity to share compensation received by Foley Hoag or by such entity.

       16.     The Application requests approval of Foley Hoag’s retention on rates, terms, and

conditions consistent with what Foley Hoag charges non-chapter 11 debtors, namely, prompt

payment of Foley Hoag’s hourly rates as adjusted from time to time and reimbursement of out-of-

pocket disbursements at cost or based on formulas that approximate the actual cost where the actual

cost is not easily ascertainable. Subject to these terms and conditions, Foley Hoag intends to apply

for allowance of compensation for professional services rendered in these chapter 11 cases and for

reimbursement of actual and necessary expenses relating thereto in accordance with the applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Fee

Guidelines.




                                                 6
19-10747-shl     Doc 136     Filed 07/18/19 Entered 07/18/19 14:46:12            Main Document
                                           Pg 12 of 21


                     Coordination with Other Professionals for the Debtor

       17.     Foley Hoag intends to carefully monitor and coordinate the efforts of all

professionals retained by the Debtor in this chapter 11 case, including any conflicts counsel, and

will delineate their respective duties so as to prevent duplication of services whenever possible.

       18.     The foregoing constitutes the statement of Foley Hoag pursuant to sections 327(a),

329, and 504 of the Bankruptcy Code and Bankruptcy Rules 2014(a) and 2016(b).


       I declare under penalty of perjury that, to the best of my knowledge and after reasonable

inquiry, the foregoing is true and correct.


Executed this 17th day of July, 2019


                                                        /s/ William F. Gray, Jr.
                                                        William F. Gray, Jr.
                                                        Partner, Foley Hoag LLP




                                                 7
19-10747-shl      Doc 136    Filed 07/18/19 Entered 07/18/19 14:46:12         Main Document
                                           Pg 13 of 21


                                         Schedule 1

                                    Conflicts Check List

                                                      Indication if Foley Hoag previously
                                                      represented or currently represents
      Conflicts Check List Party       Relationship      the party searched in matters
               Searched                 to Debtor           unrelated to the Debtor
 800 Third Avenue Associates LLC       Creditor
 Andrea Paparella                      Creditor
 Anthony Losquadro                     Creditor
 Aphrodite Cleaners                    Creditor
 Arnold Reiter                         Attorney for
                                       Debtor’s
                                       Wife, Tara
                                       Liddle
 Audi Financial Services               Creditor
 Jeffrey Liddle                        Debtor
 Liddle and Robinson                   Employer
 Benjamin Motors, Inc.                 Creditor
 Berlinger Communications              Creditor
 Blaine H. Bortnick                    Creditor
 Blank Rome LLP                        Creditor
 Bloomberg Inc.                        Creditor       Prior representation of affiliated entity
                                                      in unrelated matters (2007)
 Brett Losquadro c/o South Shore       Creditor
 Auto Works
 Brooks Brothers                       Creditor
 Carina Rao                            Creditor
 Christine A. Palmieri                 Creditor
                                       Creditor       Prior representation of Mastercard
 Citi Cards – Mastercard                              International in unrelated matters
                                                      (2014)
 Counsel Financial II, LLC             Creditor
 Counsel Financial II, LLC             Creditor
 Corporate Habitat NY LLC              Creditor



B5013781.3
19-10747-shl      Doc 136   Filed 07/18/19 Entered 07/18/19 14:46:12         Main Document
                                          Pg 14 of 21



 David I. Greenberger                 Creditor
 David M. Marek                       Creditor
 De Lage Landen Leasing/ De Lang      Creditor
 Landen Financial Services, Inc.
 Diane C. Nardone                     Attorney for
                                      Debtor &
                                      Tara Liddle
 DiSalvo Contracting Co., Inc.        Creditor
 Discover Bank                        Creditor
 Discover Platinum Card               Creditor       Prior representation of affiliated entity
                                                     Discover Financial Services in
                                                     unrelated matters (2012)
 Doubles                              Creditor
 Dr. Areta Podhororecki/ Zen          Creditor
 Chernyk
 Dr. Gerald Curatola, DDS             Creditor
 Dr. Irwin M. Siegel                  Creditor
 Dr. Yale Kroll
 Effat S. Emamian c/o Andrew          Creditor
 Lavoott Bluestone
 Ethan A. Brecher                     Former
                                      Partner of
                                      Debtor
 Excelsior P&H, Inc.                  Creditor
 Globe Storage & Moving Co. Inc.      Creditor
 H.R. Culver Plumbing Company,        Creditor
 Inc.
 Hampton Pool Works, Inc.             Creditor
 Hann Financial Services              Creditor
 Hurricane Irrigation LLC             Creditor
 Internal Revenue Service             Tax
                                      Authority
 Iron Mountain                        Creditor
 J. Evans Landscape Design &          Creditor
 Maintenance


                                             2
19-10747-shl     Doc 136     Filed 07/18/19 Entered 07/18/19 14:46:12          Main Document
                                           Pg 15 of 21



 James A. Batson                         Creditor
 James R. Hubbard                        Former
                                         Partner of
                                         Debtor
 James W. Halter                         Creditor
 JGalle Landscape Artistry               Creditor
 Kasowitz Benson Torres LLP              Creditor
 Kramer Bros.                            Creditor
 Larry Hutcher                           Attorney for
                                         Creditor
 Leslie DiRusso                          Creditor
 LexisNexis Group                        Creditor
 LIG Capital                             Creditor
 Long Island Wine Transporters &         Creditor
 Storage
 M&T Bank                                Creditor       Prior representation of affiliated
                                                        entities in unrelated matters (2016)
 Marc A. Susswein                        Former
                                         Partner of
                                         Debtor
 Michael F. Grenert                      Creditor
 New York Commission of Taxation         Creditor
 and Finance
 New York State Department of            Creditor
 Taxation and Finance
 Optimum                                 Creditor
 Plantscape Property Design Inc.         Creditor
 Potenzano Irrigation & Lighting, Inc.   Creditor
 Practicing Law Institute                Creditor
 PSEG Long Island/ PSEGLI                Creditor
 Quintus Von Bonin                       Creditor
 Receiver of Taxes – Town of             Tax
 Southampton                             Authority
 Richard Kates                           Creditor
 SCWA – 544 Main                         Creditor

                                                3
19-10747-shl   Doc 136      Filed 07/18/19 Entered 07/18/19 14:46:12        Main Document
                                          Pg 16 of 21



 Sea Breeze Tennis, Inc.              Creditor
 SL Green & Co.                       Creditor
 Smyth Nora, LLP                      Creditor
 Solarus Technologies                 Creditor
 Swezey Fuel – 544 Main               Creditor
 Tara Liddle                          Spouse of
                                      Debtor
 The American Express Company         Creditor       Previously represented American
                                                     Express Company in unrelated
                                                     matters (1986)
 The Wine and Food Society, Inc.      Creditor
 New York
 Time Warner Cable of NYC             Creditor       Current representation of affiliated
                                                     entities in unrelated matters
 Tom Covino                           Creditor
 TSG Reporting                        Creditor       Current representation of entities that
                                                     may be affiliates in unrelated matters
 Twin Forks Movers and Storage        Creditor
 U.S. Legal Support                   Creditor
 Verilext Legal Solutions             Creditor
 Verizon Guest House Quiogue          Creditor       Current representation of affiliates of
                                                     Verzion in unrelated matters
 Vintage Wine Warehouse               Creditor
 Weber & Grahn                        Creditor
 Weigong Zhang                        Creditor
 Westlaw                              Creditor
 White & Wolnerman, PLLC              Attorney for
                                      Debtor &
                                      Tara Liddle
 Winter Bros East End                 Creditor




                                            4
19-10747-shl   Doc 136   Filed 07/18/19 Entered 07/18/19 14:46:12   Main Document
                                       Pg 17 of 21


                                     Exhibit B

                              Revised Proposed Order
19-10747-shl     Doc 136     Filed 07/18/19 Entered 07/18/19 14:46:12              Main Document
                                           Pg 18 of 21


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :
In re                                                      : Chapter 11
                                                           :
JEFFREY LEW LIDDLE,                                        : Case No. 19-10747 (SHL)
                                                           :
                                    Debtor                 :
---------------------------------------------------------- x

     ORDER PURSUANT 11 U.S.C. § 327(a), FED. R. BANKR. P. 2014(a) AND 2016,
     AND LOCAL RULES 2014-1 AND 2016-1 AUTHORIZING THE RETENTION
          AND EMPLOYMENT OF FOLEY HOAG LLP AS ATTORNEYS
            FOR THE DEBTOR NUNC PRO TUNC TO APRIL 27, 2019



       Upon the application [ECF No. 91] (the “Application”), of Jeffrey Lew Liddle, as debtor

and debtor in possession in the above-captioned chapter 11 case (the “Debtor”), pursuant to

section 327(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014(a) and

2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2014-1

and 2016-1 of the Local Bankruptcy Rules for the Southern District of New York (the “Local

Rules”) for an order authorizing the employment of Foley Hoag LLP (“Foley Hoag”) as

attorneys for the Debtor, effective nunc pro tunc to April 27, 2019, as more fully set forth in the

Application, and as supplemented [ECF No. ___] (the “Supplement”); and upon the declaration

of William F. Gray, Jr., a partner at Foley Hoag, annexed to the Application as Exhibit A and

upon the supplemental declaration of William F. Gray, Jr. annexed to the Supplement as Exhibit

A (collectively, the “Gray Declarations”) and the Court being satisfied, based on the

representations made in the Application and the Gray Declarations, that Foley Hoag is

“disinterested” as such term is defined in section 101(14) of the Bankruptcy Code, as modified

by section 1107(b) of the Bankruptcy Code, and as required under section 327(a) of the

Bankruptcy Code, and that Foley Hoag neither holds nor represents an interest adverse to the
19-10747-shl     Doc 136      Filed 07/18/19 Entered 07/18/19 14:46:12                Main Document
                                            Pg 19 of 21


Debtor’s estates; and the Court having jurisdiction to consider the Application and the relief

requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of

the Application and the relief requested therein being a core proceeding pursuant to 28 U.S.C. §

157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

notice of the Application having been given as provided in the Application, and such notice

having been adequate and appropriate under the circumstances; and it appearing that no other or

further notice of the Application need be provided; and upon the Affidavit of Jeffrey L. Liddle

Under Bankruptcy Rule 1007-2, filed with the voluntary petition, and all of the proceedings had

before the Court; and the Court having found and determined that the relief sought in the

Application and granted herein is in the best interests of the Debtor, their respective estates and

creditors, and all parties in interest, and that the legal and factual bases set forth in the

Application establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,


                IT IS HEREBY ORDERED THAT:

        1.      The Application is granted to the extent provided herein.

        2.      The Debtor is authorized, but not directed, pursuant to section 327(a) of the

Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and 2016-1, to

employ and retain Foley Hoag as his attorneys in this chapter 11 case, in accordance with Foley

Hoag’s normal hourly rates and disbursement policies, all as contemplated by the Application,

nunc pro tunc to April 27, 2019.

        3.      Foley Hoag is authorized to render the following professional services:




                                                    7
19-10747-shl     Doc 136     Filed 07/18/19 Entered 07/18/19 14:46:12              Main Document
                                           Pg 20 of 21


               (i)     Prepare on behalf of the Debtor, as debtor and debtor in possession, all
                       necessary motions, applications, answers, orders, reports, and other papers
                       in connection with the administration of the Debtor’s estate;

               (ii)    Take all necessary action to protect and preserve the Debtor’s estate,
                       including the prosecution of actions on the Debtor’s behalf, the defense of
                       any actions commenced against the Debtor, the negotiation of disputes in
                       which the Debtor is involved, and the preparation of objections to claims
                       filed against the Debtor’s estate;

               (iii)   Take all necessary actions in connection with a chapter 11 plan and related
                       disclosure statement(s), and all related documents, and such further actions
                       as may be required in connection with the administration of the Debtor’s
                       estate; and

               (iv)    Perform all other necessary legal services in connection with the
                       prosecution of this chapter 11 case.

       4.      Prior to any increases in Foley Hoag rates for any individual employed by Foley

Hoag and providing services in these cases, Foley Hoag shall file a supplemental affidavit with the

Court and provide ten business days’ notice to the Debtors, the United States Trustee and any

official committee. The supplemental affidavit shall explain the basis for the requested rate

increases in accordance with Section 330(a)(3)(F) of the Bankruptcy Code and state whether

Professional’s client has consented to the rate increase. The United States Trustee retains all rights

to object to any rate increase on all grounds including, but not limited to, the reasonableness

standard provided for in section 330 of the Bankruptcy Code.


       5.      Foley Hoag shall be compensated in accordance with and will file interim and final

fee applications for allowance of its compensation and expenses and shall be subject to sections

330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Amended Order

Establishing Procedures for Monthly Compensation and Reimbursement of Expenses of

Professionals, dated November 25, 2009 and the Amended Guidelines for Fees and Disbursements

for Professionals in the Southern District of New York, dated June 17, 2013.


                                                  8
19-10747-shl     Doc 136      Filed 07/18/19 Entered 07/18/19 14:46:12             Main Document
                                            Pg 21 of 21


        6.      The Debtor is authorized to pay Foley Hoag a retainer or a portion of the retainer

as approved by and in accordance with the Budget attached to this Court’s Interim Order Pursuant

to 11 U.S.C. §§105, 361, 362 and 363 (I) Authorizing the Debtor to Use Cash Collateral, Granting

Adequate Protection to the Secured Parties, (III) Scheduling a Final Hearing and (IV) Granting

Related Relief [Doc 53] and any other orders by this Court authorizing the use of cash collateral

and Amended Budgets. Payment of any amounts approved under the interim and final fee

applications shall be first applied against the retainer.

        7.      Foley Hoag shall use its best efforts to avoid any duplication of services provided

by any of the Debtor’s other retained professionals in this chapter 11 case.

        8.      Notice of the Application as provided therein shall be deemed good and sufficient

notice of the Application.

        9.      To the extent the Application is inconsistent with this Order, the terms of this Order

shall govern.

        10.     Notwithstanding any provision to the contrary in the Application, the Court shall

retain jurisdiction to hear and determine all matters arising from or related to implementation of

this Order.


Dated: ____ __, 2019
       New York, New York



                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   9
